EXHIBIT 10.02

FOCUS AND COMMITMENT LETTER

Capturing value from our investments and driving Sparkling and Still growth will
require focus and commitment from both of us. To this end, we ask for your
agreement to the following planning principles, specific transition terms and
next steps.

1. Guiding Principle—In consideration of the transfer of Glacéau base business
to Coke system bottlers, invest in aligned business plans to profitably
accelerate our core business as follows:

a. Active participation and investment in our 2008+ Sparkling growth strategy:
these commitments will be reflected in a mutually agreed and aligned 2008
Business Plan to include testing and introduction of new differentiated
packaging and a comprehensive focus on shopper segmented merchandising execution
with a plan to build capabilities and capacity to better serve our customers and
build our brands.

b. Active participation and investment in a 2008+ Still and Energies brand
strategies and plans: these commitments will be reflected in a mutually agreed
and aligned 2008 Business Plan.

2. Guiding Principles—Focus and commitment on Glacéau, FUZE and other core and
new and emerging CCNA brands:

 

•  

Aligned System Focus. Given the increased pressure on the system and the need to
ensure that any launches are successful, so long as Bottler continues to sell
Glacéau brands offered under its distribution agreement with Glacéau, Bottler
agrees not to introduce any new brand for the next 3 years (through
August 31,2010) unless mutually agreed to by both Bottler and CCNA.

 

  •  

Both parties agree that Arizona is not a System approved brand.

 

 

•

 

Both parties also agree that marketing requirements for existing 3rd Party
brands will not interfere with Company’s plans for its brands (e.g., limiting
space available to market Company’s energy brand portfolio).

 

 

•

 

This does not apply to line extensions under existing trademarks that Bottler is
obligated to introduce under binding, pre-existing contractual agreements with
3rd party suppliers.

 

•  

Aligned Growth Strategy Commitment. Bottler agrees to distribute FUZE and NOS as
per existing interim FUZE agreement.

3. Unless otherwise mutually agreed by Bottler and CCNA, we agree that you will
not be required to accept any guiding principle, agreement or commitment set
forth or to be determined as provided herein which is greater or more onerous
than imposed on any other Bottler.

4. As a next step, we ask that you agree to negotiate a revised agreement to
cover an updated route to market strategy for Powerade as soon as possible to
enable the System to more effectively maximize the potential for this Brand.

Agreed this 29th day of August, 2007.

 

BOTTLER: Coca-Cola Enterprises Inc.     THE COCA-COLA COMPANY,
COCA-COLA NORTH AMERICA DIVISION By:  

/S/ J. F. BROCK

    By:  

/S/ J.A.M. DOUGLAS

Title:   CEO     Title:   President, CCNA

– CONFIDENTIAL –

FOR INTERNAL SYSTEM COMMUNICATIONS ONLY